UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):July 31, 2013 KCG Holdings, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 000-54991 38-3898306 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 545 Washington Boulevard Jersey City, New Jersey 07310 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (201) 222-9400 Not Applicable Former Name or Former Address, if Changed Since Last Report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry Into a Material Definitive Agreement. On July 29, 2013, KCG Holdings, Inc. (“ KCG ”) and Knight Libertas Holdings, LLC (“ Libertas ”), a Delaware limited liability company and an indirect wholly owned subsidiary of KCG, entered into a Stock Purchase Agreement (the “ Agreement ”) with UFG Holdings, LLC, a Delaware limited liability company owned by an investor group led by Brian Libman (“ UFG ”). Pursuant to the Agreement, Libertas has agreed to sell, and UFG has agreed to purchase, Urban Financial Group, Inc. (“ Urban ”), an Oklahoma corporation and a wholly owned subsidiary of Libertas, for total proceeds of approximately $80 million to KCG representing a combination of cash consideration and retained net assets (the “ Transaction ”). The Agreement provides that, subject to the terms and conditions thereof, prior to the closing of the Transaction, Urban will be converted from an Oklahoma corporation to a Delaware limited liability company. The Agreement contains customary representations and warranties from Urban, Libertas and UFG, and each of Libertas and UFG have agreed to customary covenants, including, among others, covenants relating to the conduct of Urban’s business during the interim period between the execution of the Agreement and the closing of the Transaction, certain non-solicitation and non-compete covenants customary in a transaction of this type, and each party’s obligation to take reasonable best efforts to obtain required regulatory approvals necessary to consummate the Transaction. Completion of the Transaction is subject to certain customary conditions, including receipt of required regulatory approvals by the Government National Mortgage Association (
